Citation Nr: 1733098	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-03 822		DATE
		

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for chronic posttraumatic stress disorder (PTSD), to include unspecified depressive disorder (claimed as depression).


ORDER

Entitlement to an evaluation in excess of 50 percent is denied. 


FINDING OF FACT

Throughout the appellate period, the Veteran's symptoms of chronic PTSD, to include unspecified depressive disorder, have been manifested by occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for chronic PTSD, to include unspecified depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which increased the disability evaluation for PTSD from 30 to 50 percent effective, effective June 21, 2011.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran filed a separate claim for TDIU in December 2016, which the RO denied in March 2017.  To date, the Veteran has not appealed.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The relevant evidence consists of the Veteran's statements and three VA examination reports.

Increased Rating

The Veteran essentially contends that since June 21, 2011, his chronic PTSD and unspecified depressive disorder symptoms are more disabling than contemplated by the 50 percent evaluation.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  In the schedule, separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  To that end, evaluations are based upon a lack of usefulness, and the entire history must be considered.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  Age, however, may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, (1991).  The Board will also consider entitlement to staged ratings to compensate for time since filing the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The nomenclature used in the rating schedule for mental disorders is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2016).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (quoting 61 Fed. Reg. 52,695, 52,697 (Oct. 8, 1996)).  "A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  While the extent of social impairment must be considered, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a global assessment of functioning (GAF) score, is to be considered, but it is not determinative of the percentage disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  GAF scores correlate to a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 32 (4th ed. 1994)).

Under the DSM-IV, a GAF score of 31 to 40 reveals some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Here, the Veteran's disability was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016), for which in pertinent part the General Rating Formula for Mental Disorders delineates:

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

August 2011 VA Examination

In August 2011 VA afforded the Veteran a VA examination in response to his claim of worsening PTSD symptoms.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

During the examination the Veteran reported that he and his wife were living together again since the tornados, sleeping in separate bedrooms.  He reported that they interacted very little and continued to have problems with communication.  He reported pretty good relationship with his two daughters and that he kept his distance from a new born granddaughter because he felt nervous around her.  The Veteran reported seeing his two brothers often.

The Veteran reported that he stuck mostly to himself and that he had two acquaintances.  He spent the days sitting in the garage by himself, not leaving the house much.  He reported watching sports on TV, not engaging in activities with his wife.  He enjoyed fishing but due to the heat had not gone.

The examiner excerpted from the Veteran's August 2011 mental health treatment note.  During that session the Veteran reported that he attended an out-of-state family reunion with his wife and brother.  He reported that it went okay with the large group and noisy children; he found it easier to tolerate in the park than in the hotel.  He discussed the April 2011 tornadoes in which his mother-in-law lost her house.  The Veteran's wife had been living with her mother so she is now back living with the Veteran.  The Veteran reported that they lived in separate parts of the house, avoiding each other most of the time.  He noted that there were not blow ups as there had been in the past.  The Veteran talked about an old car he worked on and that he was thinking of entering it into some car shows.  The Veteran stated that he and his brother both enjoyed car shows and that they had gone together in the past.

During the VA examination the Veteran reported that he had not worked since 2009.  He was supported by Social Security disability due to mental health issues, seizures, and back problems.  The Veteran reported that he was having problems with his memory.  He held his job for 22 years, which was mostly solitary and he did not have to interact with people.  The Veteran reported making mistakes on the job and that his supervisors noticed that he was having problems with his memory.

The examiner noted that the Veteran continued with mental health treatment and medication.  The medication was recently increased.  The Veteran was participating in groups; he did not find the sleep solutions helpful but was practicing calm breathing.  Again, the examiner excerpted from the Veteran's August 2011 mental health treatment note.  The Veteran had reported more frequent nervous attacks.  He reported that his stomach shook a lot and that it definitely got worse when he was nervous.  This had been checked by primary care and nothing was found.  The Veteran had reported ongoing problems with insomnia and nightmares.  He had reported that a recent increase in medication allowed him to get back to sleep after waking up but, still, he slept about 3 to 4 hours at night.  He reported not being sleepy during the day.  The Veteran had reported that his appetite was so-so and that it was affected by his nerves.  The Veteran's GAF scores had ranged from 51 to 60.

Under Criterion B, the examiner recorded that the Veteran persistently re-experienced his stressor event by having recurrent and distressing recollections of it and that he had recurrent distressing dreams of it.  He experienced intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of it.  The Veteran also had physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

Under Criterion C, the examiner recorded that the Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, as indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and a feeling of detachment or estrangement from others.  The Veteran also exhibited a restricted range of affect.

Under Criterion D, the examiner recorded that the Veteran exhibited persistent symptoms of increased arousal by having difficulty falling or staying asleep; difficulty concentrating; hypervigilance; and exaggerated startle response.  Under Criterion E, the examiner indicated that all of this symptomology had duration of more than one month and, under Criterion F, that it caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additional symptoms included:  depressed mood; anxiety; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty in establishing and maintaining effective work and social relationships.

The examiner noted that the Veteran was casually dressed with adequate grooming and hygiene.  The Veteran's affect was congruent with his described mood of "anxious/nervous."  The Veteran reported that he was very nervous and that he felt that it was getting worse.  He stated that his stomach jumped due to being nervous.  He reported having gastrointestinal problems that he related to nervousness.  He reported that classes helped with anger management and that he tried to walk away when angry.

The examiner noted periodic symptoms of depression.  The Veteran reported that tears came out of his eyes easily but the Veteran denied sadness.  He reported decreased appetite when he was nervous and that he had fair energy.  The Veteran described having more problems with anxiety/nervousness than depression.  The Veteran denied any current suicidal ideation, plan, or intent.  The Veteran reported having anxiety attacks and that when it happened he couldn't write his name or recall the ABCs.  This occurred 2 to 3 times a week.  An attack may have lasted a whole day but then he would feel nervous and forgetful for the whole week.  There was no particular trigger but happened mostly when he was out.  But it could happen at the house.  The examiner noted that this did not appear to conform to classic panic attack criteria.

The examiner determined that the Veteran was capable of handling his financial affairs.  In the remarks section, the examiner noted that the Veteran continued to report moderate, chronic symptoms of PTSD, nightmares, and night sweats.  The Veteran reported that medication helped with sleep initiation but that he continued to have problems with sleep maintenance.  He was unable to fall asleep without medication.  The frequency of nightmares varied from 1to 2 times per week to 3 to 4 times per week with no particular trigger for the variability.  The Veteran denied daytime fatigue.  He reported that through treatment he was learning more ways to deal with intrusive thoughts.

The Veteran reported that his PTSD symptoms were worse since the previous VA examination because he was feeling more nervous; he felt nervous all the time which made it easy for him to have anxiety attacks.  He reported feeling very uncomfortable all the time and that his body felt worse; felt very unsettled.  The Veteran reported that he believed his symptoms were partly worse because he was no longer using drugs and alcohol to manage symptoms.

April 2016 VA Examination

After the Veteran perfected his appeal of the RO's evaluation of 50 percent disability, the Veteran was afforded an examination in April 2016.  At that time it was noted that the Veteran had separate diagnoses of chronic PTSD and unspecified depressive disorder with some distinct and some overlapping symptoms.  The examiner indicated that it was not possible to differentiate without speculation what portion of occupational and social impairment was caused by each mental disorder.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran reported that he and his wife were still living together but the relationship was strained.  The most recent separation for them was one-and-a-half months before.  The Veteran reported that they just got into big arguments and could not be in the same room.  He reported they did not talk much and did not even watch TV together.  Mainly they just shared the same address because he was in his garage/shop during the day and she went to bingo at night.  The Veteran reported continued frustration with lack of sexual intimacy since being treated for prostate cancer.

The Veteran reported seeing his daughters one to two times a month and two of his three grandchildren two to three times a week.  The Veteran reported a great relationship with his five-year-old granddaughter; she loved to play with him and get on him.  His grandson was a teenager and came to him only when he wanted something.

The Veteran reported having daily contact with his two remaining brothers and that the relationships were good.  The Veteran reported having two friends from the military; he had daily contact with one and contact with the other every other day.  They would go fishing and hunting sometimes.

For his daily activities, the Veteran reported that he mostly sat around, worked on his old car, and did yard work.  He was in his garage always changing something on his car, which was his hobby.  He started a vegetable garden.  He attended church at a different congregation than his wife.

When asked about changes in education or training since his last examination, the Veteran responded that he could not focus enough to do anything.  The Veteran reported that he worked for the same company for over 20 years and that he retired in January 2009.  He had already started the paperwork for disability at the time the plant was shut down and he was laid off.

The examiner noted that the Veteran remained in ongoing mental health treatment, including individual and group, and medication.  The Veteran reported that he still did not get much sleep.

The Veteran reported that he was still angry that someone stole his trailer and that he wished he had caught them because he would have tried to kill them.  He denied, however, having any physical altercations.  He reported that he and his wife had some heated arguments during which it came to them both pushing and shoving.  He denied that the police had been called to the home.  

The examiner identified major stressors as marital strain, health problems, and sleep.  There was an ongoing tense relationship with the wife with frequent verbal arguments that sometimes escalated to pushing and shoving, and they did not mutually enjoy activities.  

The Veteran endorsed initial and terminal insomnia.  He could not fall asleep without medication and woke up between 1:00 am to 3:00 am.  He was unable to go back to sleep after waking.  He would just wake up without knowing why.  Sometimes it would be nightmares; sometimes he would wake up in a sweat; sometimes he would have panic attacks in his sleep.  A lot of the time the nightmares were about Vietnam and other times they were about the traumas when he was using drugs.  He regretted that and had a lot of anger about that.  The Veteran denied napping during the day or having energy complaints.

Under Criterion B, the examiner recorded that the Veteran exhibited the same re-experiencing of his stressor event as previously reported on the August 2011 VA examination report except for physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Under Criterion C, the examiner recorded that the Veteran exhibited the same persistent avoidance of stimuli associated with the traumatic event as reported in the August 2011 VA examination report except for feeling detachment or estrangement from others and restricted range of affect.

Under Criterion D, the examiner recorded negative alterations in cognition and mood associated with the traumatic event as evidenced by persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  Under Criterion E, the examiner recorded alterations in arousal and reactivity associated with the traumatic event as evidenced by irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance.

The duration of the criteria symptoms was more than one month and they caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These disturbances were not attributable to the physiological effects of a substance or another medical condition.

The examiner listed the Veteran's symptoms as:  depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The examiner observed that the Veteran was cleanly and casually dressed and adequately groomed.  The Veteran's affect was appropriately full in range.  With 10 being the worst mood, the Veteran reported his mood as 8.  Speed of thinking and responding was within normal limits, and the Veteran's thought processes were logical and goal directed.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion, and the Veteran's insight and judgment appeared adequate.

The Veteran recalled three words of three immediately after presentation and two of three after a delay.  He was oriented times three, and named the current president and vice president.  His mental calculations were mildly deficient as to numbers and the backward spelling task.  Verbal abstract reasoning was within normal limits, and the interpretation of proverbs was moderately concrete.

The Veteran reported that his attention and concentration were not good at all; his mind often wandered; his thoughts drifted during conversations and he would forget what he was talking about; he forgot a lot; he would write notes and then forget where he put the notes; he would forget people's names; he would forget what he was in the process of doing and where he would be going; he misplaced things all the time; remote memory was okay; some things he remembered and other things he did not, but then he would remember it 30 minutes later.  The Veteran denied problems with driving other than sometimes he would forget where he was going.  He would get down the street from his house and have to ask himself where he was going.

The Veteran denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  He denied feelings of helplessness and hopelessness.  As to paranoid ideation, the Veteran denied feeling that others had an intent to harm him.  He reported hardly being around anybody, just his two friends.  He trusted his two friends and two brothers; his two friends more so because of what they have been through together.

The examiner noted symptoms of depression.  The Veteran reported crying two to three times a month or more, usually prompted by a lack of being able to do what he wants and lack of communication with his wife.  He enjoyed working on his car and going fishing; it helped relax him.  Other than that, there was not too much more that he liked.  The Veteran reported that his motivation was okay and that he was not one to sit in the house.

The Veteran reported having anger.  Different things got to him such as not being able to remember what he was doing or what he needed to do.  He and his wife had frequent verbal arguments but the Veteran denied arguments with others.  The Veteran pointed out that he was rarely around anybody.  He denied physical acting out in anger.

The Veteran reported that his appetite was okay and his weight was stable.  Sleep disturbances were a major source of frustration for the Veteran.  As to anxiety, the Veteran reported that it varied from once a week to all the time.  He worried some of the time but not all the time; it was not excessive.  Panic attacks occurred at variable rate from one to two times a week to one to two times every one to two months.  The Veteran reported getting nervous, sweaty on his head, forgetful, and just feeling real weird. His breathing would be fast but he did not know if his heart rate changed.  The episodes came on randomly and lasted one to two hours.  The Veteran reported that since coming to VA they last only two, three, to five minutes.  He had learned to use deep breathing.  There were no identifiable triggers or OCD symptoms.  The examiner noted that the Veteran was capable of managing his financial affairs.

As to PTSD, the Veteran reported nightmares of military trauma vary from one to two times a week to over every one to two months.  He reported daytime recollections of Vietnam five to six times a month, usually after seeing something on the TV or someone saying something.  He did not watch war movies or go to the movies.  The intrusive thoughts were sometimes distracting and upsetting to him.  The intrusive thoughts were worse when he was mad at the VA RO.  The Veteran avoided crowds, which was why he really did not go anywhere.  Sometimes he could do a small group.  In restaurants he sat so he was in control.  The Veteran reported that his response to loud noises varied, sometimes good, sometimes jumpy.

January 20one7 VA Examination

In January 20one7, VA afforded the Veteran another examination during which his diagnosis was recorded as PTSD, chronic with depressive features.  This examination was noted as being an update since the April 20one6 examination.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

The examiner noted that the Veteran's relationship with his wife was strained due to the Veteran's symptoms of PTSD.  They did not sleep in the same room or watch TV together.  The Veteran reported his relationship with his children was so-so and that he maintained relationships with his brothers.  One of his close friends died in November 2016, and he talks to his other friend on the phone.  The Veteran reported that he usually stayed to himself; he went out to his garage to work on his old car or to watch the cars go by.  The Veteran likes to fish but the weather had not been good for five or six months.  The friend who died was the one he went hunting and fishing with so he was not sure whether he would do either that year.  The Veteran reported not liking going out because of the crowds.

The examiner noted that the Veteran continued with mental health care, including individual and group, and medication.  The Veteran denied suicidal ideation.  

Under Criteria B through H, the examiner reported the same symptomatology as that reported in April 2016.  The examiner recorded the same symptoms as those in the April 2016 examination report.  The examiner noted the Veteran as being neatly dressed with good grooming and hygiene.  His speech was clear and coherent, and there were no signs of distorted thoughts or perceptions.  The Veteran reported that his mood was "down" and the examiner noted that his affect was congruent with the reported mood.  The Veteran denied suicidal and homicidal ideations.  The examiner found the Veteran competent to manage his financial affairs.

As to other symptoms, the examiner observed that the Veteran continues to report chronic symptoms of PTSD and depression, which are moderate in severity.  The Veteran isolates a lot and that the Veteran believes he can control himself better when he is alone.  The Veteran continues to have problems with sleeping, getting 3 to 4 hours a night with medication.  The Veteran has a lot of nightmares and wakes up confused and sweating.  The Veteran reported decreased attention/concentration and short-term memory problems.  He reported panic attacks that occurred sometimes daily or every other day.

The Veteran reported that he believed that his PTSD symptoms had gotten worse since the April 2016 examination.  He noted more problems with anger/irritability and increased panic attacks; he is isolating more.  The Veteran noted more problems with his memory, finding himself forgetting more.  He indicated that he wanted to get better but he felt that the harder he tried, the more he went backward.

The examiner opined on the Veteran's employability.  The Veteran may have problems interacting effectively with supervisors, co-workers, and customers due to irritability/anger and strong tendencies to isolate.  Attention/concentration and short-term memory problems may reduce his work performance and ability to complete tasks correctly and efficiently.  Due to anxiety/hypervigilance, the Veteran may have problems in workplaces that involve a lot of people or a significant amount of noise.  He may also have problems working in close quarters or in positions that require significant interaction with the general public.  Due to sleep disturbances, the Veteran may find it difficult to get to work on time and may struggle to maintain mental stamina.

The Board finds the Veteran's statements during the examinations competent, credible, and affords them great weight as to his symptoms of PTSD and the effects those symptoms have on him.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  On the other hand, generally speaking, "lay persons are not competent to opine on medical etiology or render medical opinions."  Barr v. Nicholson, 2one Vet. App. 303, 307 (2007).  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 5oneone (one995); Curry v. Brown, 7 Vet. App. 59, 68 (1994).

But competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, one0 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Here, the Veteran is the best source of information about the symptoms he experienced and how those symptoms affected him.  Across his VA examinations the Veteran's recitation of symptoms and their effects was consistent.

There is a distinction, however, in the medical opinions of the degree of occupational and social impairment experienced by the Veteran.  The Board has the responsibility of weighting the conflicting medical opinion contained in the April 2016 VA examination report with those in the August 20oneone and January 2017 reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Because the Board finds the Veteran's disability picture more nearly approximates the opinions provided in the August 2011 and January 2017 VA examination reports, the Board assigns those opinions greater probative weight than the opinion in the April 2016 examination report.  Based on the preponderance of the evidence, the Board finds that the Veteran's disability picture more nearly approximates his current 50 percent disability evaluation because the evidence shows occupational and social impairment with reduced reliability and productivity.

The Board finds it significant that the Veteran has not been able to identify the triggers for his panic attacks and other PTSD symptomatology since this limits the Veteran's ability to consistently and predictably engage in occupational and social interaction.  The Veteran reported having panic attacks as often as daily or every other day but then there have been periods when it has been one or two every month or two.  Often these attacks occur when the Veteran was away from home.  Importantly, the Veteran reported that the effects of a panic attack my affect him for a week.  During attacks, the Veteran was unable to write his name or to remember the alphabet.  Likewise, the Veteran was frequently teary eyes without being sad or having any particular trigger other than frustration over his situation and inability to communicate with his wife.  The Veteran reported continuous anxiety rather than depression.

Another overarching symptom affecting the Veteran's occupational and social abilities was insomnia.  The Veteran could not sleep without medication and even with medication he slept up to only four hours a night.  He had nightmares and night sweats regularly and frequently.  Although the Veteran denied being sleepy during the day, he voiced frustration about his inability to make himself better.

Generally speaking, the Veteran exhibited impaired abstract thinking and memory issues.  While he could name the current president and vice president, he had impairment in spelling a word backward and doing mental number calculations.  The Veteran recounted that he has found himself in his car leaving his house and not being able to remember where he intended to go.  Although the Veteran used notes to remind himself of things, he then would forget where he had put the notes.  The Veteran reported difficulty in completing tasks.  When the Veteran was employed, these memory issues were having a negative impact on his ability to perform his job, and the Veteran reported that his supervisors had noticed that he was making mistakes.

Notwithstanding that the Veteran has taken affirmative steps to maintain an isolated lifestyle he acts cooperatively with others and has maintained close relationships with select individuals.  Although the Veteran and his wife barely speak, they have worked out a method for co-existing in the same household.  During the course of this appeal, the Veteran has gone from being nervous around his granddaughter when she was a newborn to being fully engaged with her as a five-year-old.  The Veteran has maintained close relationships with two fellow veterans and his two brothers, which have included daily contact and going out together.  The Veteran enjoys going to car shows and has aspirations of putting his own hobby car into a show.

Although the Veteran states he has anger and frustration issues, he generally restrains himself from acting out physically.  He reported pushing and shoving with his wife during arguments but denied the involvement of law enforcement.  The Veteran claimed he would have tried to kill the person who stole his trailer if he had caught him doing it.  But, overall, the Veteran denied having suicidal or homicidal ideation.  Overall, the Veteran does not display impaired judgment.  All of the examiners found him well-groomed and appropriately attired and competent to manage his financial affairs.

In summary, the Board finds that an evaluation of 50 percent disability is appropriate.  Also, the Veteran was assigned GAF scores from 51 to 60 early in this period.  The Board notes that GAF scores ranging from 51to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (prior to 2015) (incorporating by reference VA's adoption of the DSM-IV for rating purposes).  The GAF scores here reflected moderate symptoms and are consistent with a 50 percent disability evaluation.  Because the evidence shows that the Veteran's symptoms have been consistent since June 21, 2011, staged ratings are not warranted.

The Board finds that a rating in excess of 50 percent is not warranted since at no time during the appeal has the Veteran demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that the Veteran has been found competent to manage his own affairs and, although he may have near-continuous anxiety and some depression, he functions independently, appropriately, and effectively to meet his needs.  He has maintained his appearance and hygiene.  The Veteran responded in conversations with examiners appropriately and within normal limits; he reported not having suicidal ideation.  The examiners did not find that the Veteran engaged in obsessional rituals.  The Veteran has not reported spatial disorientation.  After the tornadoes, the Veteran was able to adapt to the stressful situation of having his wife living in the same household again, and the Veteran was able to establish and maintain an effective relationship with his granddaughter.

Furthermore, the Veteran has not demonstrated total occupational and social impairment.  The evidence shows that the Veteran does not have gross impairment in thought processes or communication; rather, he has demonstrated goal directed thought processes and communicates within normal limits.  The Veteran has denied having delusions or hallucinations.  The Veteran continuously has been able to perform his daily activities of living, including maintenance of personal hygiene.  The Veteran has not demonstrated grossly inappropriate behavior; a persistent danger of hurting self or others; or disorientation to time or place.  Although the Veteran complained of memory loss, including forgetting people's names, and an inability to write his name during a panic attack, he has not claimed forgetting his own name or occupation or the names of close relatives.  Therefore, the current 50 percent evaluation most appropriately reflects the Veteran's disability picture.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


